          Case 2:18-cr-00095-APG-NJK Document 222 Filed 04/21/21 Page 1 of 3


                                                                    Apr 21, 2021
 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 5

 6 UNITED STATES OF AMERICA,                        2:18-CR-095-APG-NJK

 7                  Plaintiff,                      Final Order of Forfeiture

 8          v.

 9 EVER ANTONIO ALVARADO-
   CORONADO, aka “Ernie,”
10
            Defendant.
11

12         The United States District Court for the District of Nevada entered an Amended

13 Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18

14 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(2); 21 U.S.C. § 881(a)(11)

15 with 28 U.S.C. § 2461(c); and 18 U.S.C. § 924(d)(1), (2)(C), and (3)(B) with 28 U.S.C. §

16 2461(c) based upon the plea of guilty by Ever Antonio Alvarado-Coronado, aka “Ernie,” to

17 the criminal offense, forfeiting the property set forth in the Plea Agreement and the

18 Forfeiture Allegations of the Second Superseding Criminal Indictment and shown by the

19 United States to have the requisite nexus to the offense to which Ever Antonio Alvarado-

20 Coronado, aka “Ernie,” pled guilty. Second Superseding Criminal Indictment, ECF No.

21 141; Plea Agreement, ECF No. 180; Change of Plea, ECF No. 181; Amended Preliminary

22 Order of Forfeiture, ECF No. 191.

23         This Court finds that on the government’s motion, the Court may at any time enter

24 an order of forfeiture or amend an existing order of forfeiture to include subsequently

25 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

26 32.2(b)(2)(C).

27         This Court finds the United States published the notice of forfeiture in accordance

28 with the law via the official government internet forfeiture site, www.forfeiture.gov,
           Case 2:18-cr-00095-APG-NJK Document 222 Filed 04/21/21 Page 2 of 3



 1   consecutively from February 4, 2021, through March 5, 2021, notifying all potential third

 2   parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

 3   212-1, p. 5.

 4          This Court finds the United States notified known third parties by personal service or

 5   by regular mail and certified mail return receipt requested of their right to petition the Court.

 6   Notice of Filing Service of Process – Mailing, ECF No. 211; Notice of Filing Service of

 7   Process – Personal Service, ECF No. 215.

 8          On February 5, 2021, the United States Attorney’s Office served Hans R.

 9   Christensen with copies of the Amended Preliminary Order of Forfeiture and the Notice

10   through regular mail and certified mail return receipt requested. Notice of Filing Service of

11   Process – Mailing, ECF No. 211-1, p. 3, 5-7, 9-12, 14-16.

12          On February 5, 2021, the United States Attorney’s Office served and attempted to

13   serve Renato Avenido with copies of the Amended Preliminary Order of Forfeiture and the

14   Notice through regular mail and certified mail return receipt requested. Notice of Filing

15   Service of Process – Mailing, ECF No. 211-1, p. 3, 5-7, 9-12, 17-21.

16          On February 22, 2021, the United States Marshals Service personally served Janine

17   Bennett with copies of the Amended Preliminary Order of Forfeiture and the Notice. Notice

18   of Filing Service of Process – Personal Service, ECF No. 215-1, p. 3, 6-8, 10-13.

19          On February 22, 2021, the United States Marshals Service personally served The

20   Estate of Richard Edward Bennett with copies of the Amended Preliminary Order of

21   Forfeiture and the Notice. Notice of Filing Service of Process – Personal Service, ECF No.

22   215-1, p. 4, 6-8, 10-13.

23          This Court finds no petition was filed herein by or on behalf of any person or entity

24   and the time for filing such petitions and claims has expired.

25          This Court finds no petitions are pending regarding the property named herein and

26   the time has expired for presenting such petitions.

27          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

28   all possessory rights, ownership rights, and all rights, titles, and interests in the property
                                                     2
           Case 2:18-cr-00095-APG-NJK Document 222 Filed 04/21/21 Page 3 of 3



 1   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 2   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 3   924(d)(1) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(2); 21 U.S.C. § 881(a)(11) with 28

 4   U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1), (2)(C), and (3)(B) with 28 U.S.C. § 2461(c); and 21

 5   U.S.C. § 853(n)(7) and shall be disposed of according to law:

 6                 1. Ruger 9 mm pistol with serial number 31058143;

 7                 2. Fabrinor, Firestorm Government, .45 caliber pistol with obliterated

 8                     serial number;

 9                 3. Smith &Wesson, .357 revolver with serial number BUH5046

10                 4. Intratec, 9 mm pistol with serial number A003436;

11                 5. Sig Sauer, .45 caliber pistol serial number G356620; and

12                 6. any and all ammunition

13   (all of which constitutes property).

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

15   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

16   deposit, as well as any income derived as a result of the government’s management of any

17   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

18   disposed of according to law.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

20   copies of this Order to all counsel of record.
                    April 21
            DATED _____________________, 2021.
21

22

23

24                                               ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                      3
